OFFICE      OF THE ATTORNEY        GENERAL    OF TEXAS
                           AUSTIN




                                              let.ta       of ?abrmrt
                                              Departmat 011th
                                               uefo tul4
                                                       lttr o hed
                                              o r la ten4oo ?
                                                            nt
                                                             a ha
                                              0 eta        had aorre6-




            &rid.   432 of tkr Panel Code, prortdirr
            “110otfloor   ot Qhlr strtr    or My offloer
of any 4irtrlot        eorrnt1 ) llOJ,  graoioot, rohool
dirtriot,     or o&r      maa 01~81 au dirlrlon       of    thir
                                         a




                   WUlr brothor@-la-law are rrlrtrd     rithla thr
tirrt     dylrro   b   attinlty I?.   ?, 8, RI 00, ‘1. Wortos,   # App.
0. 0. See. 55) i md        hrnor wlthla tk. prohlbitad dwwoi
relationrbi) art forth in thr Artlol*432 of tbr Panal0040)
it will br noted that r\trh Artirla a pl1.1anl~, "whoathe
ralrrt, few, or oonprnrrtloa of ma  4  appointee ir to bo
paid for, Ilrratlyot InUreoll~, out of OF fxm pub116 tudr
oh f8rr oi offbe of a&y kind or Oharrota? wh@t8O@V~*.
Slaoo thhreamrrl lawa provi$r a0 eompwratlon     dlroot 0t
lndlYaO%, for taaapmm    rohool 4lsttlrt tmu~“r,     it 10
our viw that Artiole432 of tha W&al Oede 18 imp lleablo
tothr lnrtral,08s.r eoayrr splQloQ# 80, o-7771 10. o-1822
of thlr     Da~r*aut.
                   Yhnrfare   thle lo to a4vlre. that in our epialm
tha trurteor       lf thr I&   Xadrpendurt 80-1    DlrtrlOt rrY
le@l     fill      tbhrvaoanbf lX&RtiQ# 011 t&8 ~0~6 by WPohtinll
l    brot I;
           or-in-tar    ot O&O of the %ru#teOa.
                                                ve?y trulyyour8
                                             mro~18'~~Qll;tO? ypd